Citation Nr: 0330660	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, with a history of a perforation of 
the left tympanic membrane, currently rated as 0 percent 
disabling.  

2.  Entitlement to service connection for low back pain and 
weakness.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a headache 
disability.  

5.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1969.  His awards and decorations include a Purple Heart 
Medal and a Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept 
of a well-grounded claim, redefine the obligations of VA 
with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of 
a claim that is not well grounded). 

Service medical records reflect that the veteran worked on a 
mortar crew during service.  Treatment records, dated in 
September 1968, note that he sustained injuries following a 
land mine explosion, to include decreased hearing, neck 
stiffness, and a perforated left tympanic membrane.  The 
impression was post concussive syndrome with headache.  The 
veteran maintains that he has a headache disability, a low 
back disorder, and tinnitus as a result of the in-service 
injuries.  

Private treatment records, dated in March 1979, note that 
the veteran had injured his back at home.  The diagnosis was 
herniated nucleus pulposus L4-5 on the right.  Magnetic 
resonance imaging (MRI) in June 1998 showed an impression of 
large central and slightly right-sided disc protrusion, C6-
7, with moderate to severe spinal stenosis.  

In addition, the results of a December 2000 private 
audiometric test have not been interpreted.  The Board notes 
that on VA audiological evaluation in August 2001, the 
examiner noted ringing and distortion in the right ear.  

There is insufficient evidence to determine whether any 
headache, tinnitus, low back disorder, or cervical spine 
disorder is related to service, or to determine the current 
severity of the veteran's service-connected hearing loss 
disability.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an audiological examination to 
determine the severity of the veteran's 
bilateral hearing loss disability and to 
determine whether the veteran has 
tinnitus.  The examiner should be 
requested to provide an opinion as to 
whether the veteran has tinnitus and if 
so, whether such is related to service.  
The examiner should review the claims 
file.  A complete rationale should 
accompany any opinion provided.  

2.  The RO should schedule the veteran 
for an examination(s) to determine the 
nature and etiology of any low back or 
cervical spine disorder, as well as any 
headache disability.  The examiner 
should be requested to respond to the 
following:  1) Identify any current low 
back and cervical spine disorders; 2) Is 
it at least as likely as not that any 
low back or cervical spine disorder 
identified is related to service; 3) 
Does the veteran have a headache 
disability; 4) If so, is it at least as 
likely as not that a headache disability 
is related to service.  The examiner 
should review the claims file.  A 
complete rationale should accompany any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




